This is an original proceeding in habeas corpus to discharge petitioners on the ground that the evidence is insufficient to warrant the magistrate to find probable cause, and petitioners further praying that, in the event the court should deny the application to be *Page 341 
discharged, they be let to bail. Petitioners are charged in Johnston county with murder.
Without discussing the evidence, the application for discharge is denied, and the court is of the opinion that the proof is not evident nor the presumption great. Petitioners are therefore entitled to bail, and are allowed bail in the sum of $20,000 each, to be approved by the court clerk of Johnston county. Upon the giving and approving of such bail, petitioners will be discharged.